Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US 10,646,470 B2 in view of Crowford et al. (US 20150158846 A1) and Riveir et al. (WO 2015/078929A1).
‘470 claims a pharmaceutical composition comprising lenalidomide and a compounds of general formula (I) herein, wherein R9 is limited to be cyclopropyl, 
    PNG
    media_image1.png
    190
    132
    media_image1.png
    Greyscale
, and method of using the same for inducing apoptosis in a cell comprising a myeloblast produced in acute myeloid leukemia or a lymphocyte produced in diffuse large B cell lymphoma.
‘’470 does not expressly claims a composition comprising the compounds and other known anti-cancer agents, such as OXT015, rituximab or venetoclax and method of using the same for treatment of acute myeloid leukemia.
However, Crowford et al reveal that venetoclax has been known in the art as bcl-2 inhibitor and is particularly useful for treatment of leukemia, include acute myelogenous leukemia (AML). See, paragraphs [0051] and [0054]. Crowford further reveals that rituximab is an old and well-known chemotherapeutic agent useful for treatment of leukemia. See, particularly, paragraph [0058]. Reveiro et al. teach a method of treatment of leukemia, particularly, AML comprising administering to the patients a pharmaceutical formulation comprising thienotriazolodiazepine compound, particularly, OXT015. See, particularly, paragraphs [0008] to [0012], [00125] to [00129], [000149], [00196]. OXT015 is useful against various leukemia, including AML, particularly in combination with other anticancer agents. See, paragraphs [00213] to [00221].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein.
A person of ordinary skill in the art would have been motivated to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein because all the agents are known anticancer agents and are particularly known for treatment of AML, and it is an old and well-known practice that different anticancer agents are used together for increasing the therapeutic efficacy. Furthermore, It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, the In re Kerkhoven, 205 USPQ 1069.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,159,660 in view of Crowford et al. (US 20150158846 A1) and Riveiro et al. (WO 2015/078929A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims herein are generic to those in ‘660.
‘660 claims a pharmaceutical composition comprising a combination of venetoclax and a compound  of 
    PNG
    media_image1.png
    190
    132
    media_image1.png
    Greyscale
, and method of using the same for inducing apoptosis in a cell comprising a myeloblast produced in acute myeloid leukemia or a lymphocyte produced in diffuse large B cell lymphoma.
‘660 does not claim expressly the employment of other known anti-cancer agents recited herein. 
However, Crowford et al reveal that venetoclax has been known in the art as bcl-2 inhibitor and is particularly useful for treatment of leukemia, include acute myelogenous leukemia (AML). See, paragraphs [0051] and [0054]. Crowford further reveals that rituximab is an old and well-known chemotherapeutic agent useful for treatment of leukemia. See, particularly, paragraph [0058]. Reveiro et al. teach a method of treatment of leukemia, particularly, AML comprising administering to the patients a pharmaceutical formulation 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein
A person of ordinary skill in the art would have been motivated to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein because all the agents are known anticancer agents and are particularly known for treatment of AML, and it is an old and well-known practice that different anticancer agents are used together for increasing the therapeutic efficacy. Furthermore, It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, the claimed invention which is a combination of two known anticancer agents sets forth prima facie obvious subject matter. See In re Kerkhoven, 205 USPQ 1069.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,604,927 in view of Crowford et al. (US 20150158846 A1) and Riveiro et al. (WO 2015/078929A1).
‘927 claimed the compounds herein and pharmaceutical composition comprising the same.
‘927 do not expressly claims a composition comprising the compounds and other known anti-cancer agents, such as OXT015, rituximab or venetoclax and method of using the same for treatment of acute myeloid leukemia.
However, the only utility disclosed in ‘927, is for treatment of cancers, particularly, acute myeloid leukemia. See, particularly, col. 14, lines 1-13. ‘927 particularly discloses that the pharmaceutical composition is defined to further contain other anticancer agents. See, particularly, col. 30, line 35 to col. 31, line 30. Crowford et al reveal that venetoclax has been known in the art as bcl-2 inhibitor and is particularly useful for treatment of leukemia, include acute myelogenous leukemia (AML). See, paragraphs [0051] and [0054]. Crowford further reveals that rituximab is an old and well-known chemotherapeutic agent useful for treatment of leukemia. See, particularly, paragraph [0058]. Reveiro et al. teach a method of treatment of leukemia, particularly, AML comprising administering to the patients a pharmaceutical formulation comprising thienotriazolodiazepine compound, particularly, OXT015. See, particularly, paragraphs [0008] to [0012], [00125] to [00129], [000149], [00196]. OXT015 is useful against various leukemia, including AML, particularly in combination with other anticancer agents. See, paragraphs [00213] to [00221].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein
In re Kerkhoven, 205 USPQ 1069.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,895,352, in view of Crowford et al. (US 20150158846 A1) and Riveiro et al. (WO 2015/078929A1).
‘352 claims a method of inhibiting proliferation of a cells overexpressing ETS gene thereby treating various cancers, including AML etc. The method comprising contacting the cells with the compounds recited herein.
‘352 does not expressly claims the further employment of other known anti-cancer agents, such as OXT015, rituximab or venetoclax.
However, ‘352 particularly define the treatment as administering the compound, which include the concomitance with other anticancer agents. See, particularly, column 29, lines 10-46. Crowford et al reveal that venetoclax has been known in the art as bcl-2 inhibitor and is particularly useful for treatment of leukemia, include acute myelogenous leukemia (AML). See, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein
A person of ordinary skill in the art would have been motivated to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein because all the agents are known anticancer agents and are particularly known for treatment of AML, and it is an old and well-known practice that different anticancer agents are used together for increasing the therapeutic efficacy. Furthermore, It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, the claimed invention which is a combination of two known anticancer agents sets forth prima facie obvious subject matter. See In re Kerkhoven
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 9,987,251,  in view of Crowford et al. (US 20150158846 A1, IDS) and Riveiro et al. (WO 2015/078929A1, IDS).
‘251 claims the compounds herein, composition comprising the same and a method of using the same for inhibiting proliferation of a cells overexpressing ETS gene thereby treating various cancers, including AML etc.
‘251 does not expressly claims the further employment of other known anti-cancer agents, such as OXT015, rituximab or venetoclax.
However, ‘251 defines the treatment  as administering the compound to a patients, which include the concomitance with other anticancer agents. See, particularly, column 30, line 51 to column 31, lines 20. Crowford et al reveal that venetoclax has been known in the art as bcl-2 inhibitor and is particularly use for treatment of leukemia, include acute myelogenous leukemia (AML). See, paragraphs [0051] and [0054]. Crowford further reveals that rituximab is an old and well-known chemotherapeutic agent useful for treatment of leukemia. See, particularly, paragraph [0058]. Reveiro et al. teach a method of treatment of leukemia, particularly, AML comprising administering to the patients a pharmaceutical formulation comprising thienotriazolodiazepine compound, particularly, OXT015. See, particularly, paragraphs [0008] to [0012], [00125] to [00129], [000149], [00196]. OXT015 is useful against various leukemia, including AML, particularly in combination with other anticancer agents. See, paragraphs [00213] to [00221].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the 
A person of ordinary skill in the art would have been motivated to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein because all the agents are known anticancer agents and are particularly known for treatment of AML, and it is an old and well-known practice that different anticancer agents are used together for increasing the therapeutic efficacy. Furthermore, It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, the claimed invention which is a combination of two known anticancer agents sets forth prima facie obvious subject matter. See In re Kerkhoven, 205 USPQ 1069.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the immunomodulator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-12, 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Particularly, claim 1 defines R9 as those selected from: H, halogen, CN,  

    PNG
    media_image2.png
    79
    564
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    52
    565
    media_image3.png
    Greyscale

which does not include cycloalkyl, such as cyclopropyl, and heterocyclic, such as 
    PNG
    media_image4.png
    29
    22
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    36
    31
    media_image5.png
    Greyscale
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Vernier (US 9,604,927 B2, IDS) in view of Crowford et al. (US 20150158846 A1, IDS) and Riveiro et al. (WO 2015/078929A1, IDS).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Vernier teach the indole compounds herein with the general formula 
    PNG
    media_image6.png
    173
    179
    media_image6.png
    Greyscale
, such as compounds  
    PNG
    media_image7.png
    186
    132
    media_image7.png
    Greyscale
,  
    PNG
    media_image8.png
    198
    149
    media_image8.png
    Greyscale
,pharmaceutical composition comprising the same and method of using the same for inhibiting proliferation of a cells overexpressing ETS gene thereby treating various cancers, including AML etc. see, particularly, cols. 7 to 14, and the claims.  The composition may contain other anticancer agents. See, particularly, col. 30, line 35 to col. 31, line 30.
Vernier does not teach expressly a composition comprising the indole compounds and other known anti-cancer agents, such as OXT015, rituximab or venetoclax and method of using the same for treatment of cancers, such as acute myeloid leukemia.
However, Crowford et al reveal that venetoclax has been known in the art as bcl-2 inhibitor and is particularly useful for treatment of leukemia, include acute myelogenous leukemia (AML). See, paragraphs [0051] and [0054]. Crowford further reveals that rituximab is an old and well-known chemotherapeutic agent useful for treatment of leukemia. See, particularly, paragraph [0058]. Reveiro et al. teach a method of treatment of leukemia, particularly, AML comprising administering to the patients a pharmaceutical formulation comprising thienotriazolodiazepine compound, particularly, OXT015. See, particularly, paragraphs [0008] to [0012], [00125] to [00129], [000149], [00196]. OXT015 is useful against various leukemia, including AML, particularly in combination with other anticancer agents. See, paragraphs [00213] to [00221].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein
A person of ordinary skill in the art would have been motivated to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein because all the agents are known anticancer agents and are particularly known for treatment of AML, and it is an old and well-known practice that different anticancer agents are used together for increasing the therapeutic efficacy. Furthermore, It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, the In re Kerkhoven, 205 USPQ 1069.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toretsky et al. (US 2015/0051260 A1, IDS) in view of in view of Crowford et al. (US 20150158846 A1) and Riveiro et al. (WO 2015/078929A1).

Toretsky et al. teach indole compounds 
    PNG
    media_image9.png
    193
    145
    media_image9.png
    Greyscale
, particularly, those compounds with R10 and R13 are Cl, such as:  
    PNG
    media_image10.png
    171
    150
    media_image10.png
    Greyscale
; 
    PNG
    media_image11.png
    169
    128
    media_image11.png
    Greyscale
;
    PNG
    media_image12.png
    193
    166
    media_image12.png
    Greyscale
 ; 
    PNG
    media_image13.png
    168
    124
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    160
    132
    media_image14.png
    Greyscale
composition comprising the same and method of using the same for treatment of cancers, such as acute myeloid leukemia . See, particularly, paragraphs [0009] to [0031], [0104], [0145], [0148], pages 16-30, and the claims. The compounds introduce apoptosis to EWS-FLI1 cells. See, example 7, paragraph [0158]. The indole compounds are to be used with other active agent, particularly, anti-cancer agents. See, particularly, paragraphs [0132] to [0133].  Note, R10 and R13 are broadly disclosed as halogen, and R3 may C1-6 alkyl. Toretsky further defines those substituents (Rs) may be optionally substituted and two substituents attached on the same atom may be taken together to 
    PNG
    media_image15.png
    152
    112
    media_image15.png
    Greyscale
 recited in claims 15 and 16 would have been obvious.

Toretsky et al. do not teach expressly a composition comprising the indole compounds and other known anti-cancer agents, such as OXT015, rituximab or venetoclax and method of using the same for treatment of cancers, such as acute myeloid leukemia.
However, Crowford et al reveal that venetoclax has been known in the art as bcl-2 inhibitor and is particularly useful for treatment of leukemia, include acute myelogenous leukemia (AML). See, paragraphs [0051] and [0054]. Crowford further reveals that rituximab is an old and well-known chemotherapeutic agent useful for treatment of leukemia. See, particularly, paragraph [0058]. Reveiro et al. teach a method of treatment of leukemia, particularly, AML comprising administering to the patients a pharmaceutical formulation comprising thienotriazolodiazepine compound, particularly, OXT015. See, particularly, paragraphs [0008] to [0012], [00125] to [00129], [000149], [00196]. OXT015 is useful against various leukemia, including AML, particularly in combination with other anticancer agents. See, paragraphs [00213] to [00221].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein
A person of ordinary skill in the art would have been motivated to make the pharmaceutical composition containing the compounds with the other known anticancer agents herein because all the agents are known anticancer agents and are particularly known for treatment of AML, and it is an old and well-known practice that different anticancer agents are used together for increasing the therapeutic efficacy. Furthermore, It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, the claimed invention which is a combination of two known anticancer agents sets forth prima facie obvious subject matter. See In re Kerkhoven, 205 USPQ 1069. As to claim 16, note the compounds 
    PNG
    media_image16.png
    141
    115
    media_image16.png
    Greyscale
would be obvious over
    PNG
    media_image14.png
    160
    132
    media_image14.png
    Greyscale
, as chloro and fluoro are disclosed as interchangeable as substituents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627